DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #22A mentioned in [0038]; #22B mentioned in [0038],[0039] and [0049]; #28D mentioned in [0041]; #25B mentioned in [0048]; #190 mentioned in [0058]; #190C mentioned in [0061]; #190F mentioned in [0064].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #180 seen in Fig.4; #23A seen in Fig. 17; #19C seen in Figs. 8-10; #290F seen in Figs. 11-14; #291C seen in Fig. 12; #291D seen in Fig. 12; #28A seen in Fig. 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In [0053], distal end is designated with reference character 18 however in [0038] distal end is designated with reference character 18A. What is the difference between 18 and 18A?  
Appropriate correction is required.

Claim Objections
Claims 1-2, 5, 7, 17 and 20 are objected to because of the following informalities: 
Regarding claim 1, “through the urethra” should be “through a urethra” as it is the first instance mentioned.
Regarding claim 1, “positioned in the bladder” should be “positioned in a bladder” as it is the first instance mentioned.
Regarding claim 1, “against the bladder neck” should be “against a bladder neck” as it is the first instance mentioned.
Regarding claim 1, “marking or clamping the UMC at the meatus” should be “marking or clamping the UMC at a meatus” as it is the first instance mentioned.
Regarding claim 1, “identifying the location of the UMC” should be “identifying a location of the UMC” as it is the first instance mentioned.
Regarding claim 1, “removing the UMC from the body” should be “removing the UMC from a body” as it is the first instance mentioned.
Regarding claim 1, “measuring the distance” should be “measuring a distance” as it is the first instance mentioned.
Regarding claim 2, “the step of obtaining the measurement” should be “the step of obtaining a measurement” as it is the first instance mentioned.
Regarding claim 2, “to the external urinary sphincter” should be “to an external urinary sphincter” as it is the first instance mentioned.
Regarding claim 2, “the urethral anchor” should be “the bulbar urethral anchor” for consistency with its antecedent.
Regarding claim 5, “the urethral anchor” should be “the bulbar urethral anchor” for consistency with its antecedent.
Regarding claim 7, “and outer cover” should be “an outer cover”.
Regarding claim 17, “on the distal end of the UMC” should be “on a distal end of the UMC” as it is the first instance mentioned.
Regarding claim 17, “a second, flap” should be “a second flap”.
Regarding claim 20, “the diameter” should be “a diameter” as it is the first instance mentioned.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bladder sphincter" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. A lack of clarity arises because it is unclear to which earlier recited element (if any) the limitations reference such as “external urinary sphincter”. For the purposes of examination, the limitations are interpreted as referring to the external urinary sphincter. 
Claims 2-20 are rejected by virtue of dependency on claim 1 and because they do not remedy the deficiencies of claim 1. 
	Claim 14 recites the limitation “on the distal end” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. A lack of clarity arises because it is unclear to which earlier recited element (if any) the limitations reference whether it be a distal tip of the UMC or a distal edge of the bladder anchor or something else. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited limitations.
	Claims 15-16 are rejected by virtue of dependency on claim 14 and because they do not remedy the deficiencies of claim 14.
Claim 17 recites the limitation "the tube wall" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. A lack of clarity arises because it is unclear to which earlier recited element (if any) the limitations reference whether it be an outer wall or something else. For the purposes of examination, the limitations are interpreted as referring to “an outer wall” mentioned in claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whalen (US 20020198506 A1; cited by applicant). 

With respect to claim 1, Whalen discloses 
A method for measuring total urethral length utilizing a urethral measuring catheter ("UMC") (see paragraph 0042 and Fig. 4, urethral profiling apparatus #16 which receives a foley catheter #28) having a tube (see paragraph 0042 and Fig. 4, tubular element #30), a distal tip (see paragraph 0035 and Fig. 4, a distal end or extremity #22), a bulbar urethral anchor (see paragraph 0042 and Fig.4, proximal extremity #20), and a bladder anchor (see paragraph 0043, balloon #44 is inflated at the bladder outlet #420), the method comprising the steps of:
inserting the UMC through the urethra until the bladder anchor is positioned in the bladder (see paragraph 0044 and Fig. 4, the apparatus #16 is advanced as seen in Fig. 4 until the balloon #44 is positioned inside the bladder outlet #420); 
pulling back on the UMC until the bladder anchor is positioned against the bladder neck (see paragraph 0043 and Fig. 4, the balloon #44 is inflated and is touching the urethra in the region of the external sphincter); 
marking or clamping the UMC at the meatus, or otherwise identifying the location of the UMC tube at the meatus (see paragraph 0044, a marker #46 may be positioned in the vicinity of the meatus #480 and the location of the marker #46 with the body markings #40 and/or with those of the benchmark #29 of the apparatus #16 the distance from the bladder outlet to the most distal location of the external sphincter may be determined); and 
removing the UMC from the body and measuring the distance from the location of the UMC tube as determined in step (c) at the meatus to a distal edge of the bladder anchor (see paragraph 0044, the apparatus many be removed with the Foley catheter and measurement may be achieved directly without the use of the use of the market #46 as the relative position between the markings of the apparatus and those of the catheter need only be noted as the distance between the anchoring balloon #44 and the catheter markings #29 are known and fixed).

With respect to claim 2, all limitations of claim 1 apply in which Whalen further discloses the step of obtaining the measurement for the bladder neck to the external urinary sphincter by pushing forward on the UMC until resistance is felt from the urethral anchor pressing against the external urinary sphincter, measuring that position on the UMC, then pulling the UMC back to where resistance is felt by the bladder anchor pressing against the bladder sphincter, and subtracting that distance from the distance between the urethral anchor and the bladder anchor to obtain the measurement (see paragraph 0042-0044, the measurement of the distance between the bladder neck and external sphincter is done by advancing the apparatus #16 over a foley catheter #28 until it is insider the bladder, the position of the apparatus #16 is measured using markings, then the markings of the apparatus and the markings of the catheter are compared and subtracted to determine the distance between the bladder outlet and the most distal location of the external sphincter).

With respect to claim 3, all limitations of claim 1 apply in which Whalen further discloses the UMC has a tube (see paragraph 0037 and Fig. 4, tubular element #30) and an outer, flexible tube external to the tube (see paragraph 0039 and Fig. 4, probe #26), and a space is defined between the tube and the outer, flexible tube (see paragraph 0037 and Fig. 4, passageway #34).

With respect to claim 6, all limitations of claim 1 apply in which Whalen further discloses the UMC further includes a tube having gradations or markings (see paragraph 0042 and Fig. 4, at least a portion of the body #18 which is a tube of the apparatus #100 has body markings #40).

With respect to claim 18, all limitations of claim 3 apply in which Whalen further discloses the outer, flexible tube is configured to expand (see paragraph 0045, a probe #126 similar to probe #26 comprises a reversibly expandable element).

With respect to claim 19, all limitations of claim 18 apply in which Whalen further discloses the outer, flexible tube can expand to 2-5 times its initial size (see paragraph 0045, a probe #126 similar to probe #26 comprises a reversibly expandable element which is capable of expanding 2-5 times its initial size).

With respect to claim 20, all limitations of claim 3 apply in which Whalen further discloses the steps 
inserting fluid into the space and expanding the outer, flexible tube until the outer, flexible tube is in contact with a body part (see paragraph 0073, introduction of fluid causes the probe to expand so that it touches the external sphincter), and 
measuring the diameter of the outer, flexible tube (see paragraph 0073, the diameter of the probe is known to be between 14 French to 20 French).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Whalen in view of Wilbourn (WO 2018200643 A1; cited by applicant). 

With respect to claim 4, all limitations of claim 1 apply in which Whalen does not disclose the bladder anchor (Whalen: see paragraph 0043, balloon #44 is inflated at the bladder outlet #420) is one or more extendable flaps.
	Wilbourn teaches one or more extendable flaps (see paragraph 00142 and Figs. 3-5, petal portions #330).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder anchor taught by Whalen with the teachings of Wilbourn because it would have resulted in the predictable result of expanding in a similar manner as a balloon would to transition between a retracted to a deployed position (Wilbourn: see paragraph 00141-00142).

With respect to claim 14, all limitations of claim 1 apply in which Whalen does not disclose an extendable flap on the distal end, wherein the extendable flap has a first, contracted position in which it is positioned against an outer wall of a tube of the UMC, and a second, extended position in which it extends outward from the outer wall of the tube.
	Wilbourn teaches an extendable flap on the distal end (see paragraph 00142 and Figs. 3-5, petal portions #330 on the distal end #18), wherein the extendable flap has a first, contracted position in which it is positioned against an outer wall of the UMC (see paragraph 00142 and Fig. 4, the petal portions #330 are contracted positioned against an outer wall #20 of a catheter #10), and a second, extended position in which is extends outward from the outer wall of the tube (see paragraph 00142, as the flanges #312 and #320 are deployed within the bladder the distance between the petal portions #330 increases such that they are extended outwards from the outer wall #20 of the tube #10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whalen with an extendable flap taught by Wilbourn because it would have resulted in the predictable result of expanding in a similar manner as a balloon would to transition between a retracted to a deployed position (Wilbourn: see paragraph 00141-00142).

With respect to claim 15, all limitations of claim 14 apply in which Wilbourn further teaches the extendable flap has a length that is at least 30%, or at least 40%, or at least 50%, or at least 60%, or at least 70% of an outer circumference of the tube (see Fig. 3, the length of the extendable flap #330 looks to be at least 30% of an outer circumference of the tube #10).

With respect to claim 16, all limitations of claim 14 apply in which Wilbourn further teaches the extendable flap has a thickness that is at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, or at least 100% of a thickness of the tube wall (see Fig. 3, the length of the extendable flap #330 looks to be at least 30% of an thickness of the tube #10; and see paragraph 00145, the thickness of the flanges #312 and #320 which are made up of the extendable flaps #330 ranges from about 0.5mm to 2.0mm).

With respect to claim 17, all limitations of claim 1 apply in which Whalen does not disclose a dual extendable flap on the distal end of the UMC, wherein the dual extendable flap has a first flap, a second flap, a first, contracted position in which the first flap and second flap are each positioned against an outer wall of the tube, and a second, extended position in which the first flap and second flap are each extend outward from an outer wall of the tube.
Wilbourn teaches a dual extendable flap on the distal end of the UMC (see paragraph 00142 and Figs 3-5, a dual extendable flap can be seen in Fig. 3 as flanges #320 and #312 on the distal end #18), wherein the dual extendable flap has a first flap (see Fig. 3, flanges #320 and #312 has multiple flaps #330), a second flap see Fig. 3, flanges #320 and #312 has multiple flaps #330, a first, contracted position in which the first flap and second flap are each positioned against an outer wall of the tube (see paragraph 00142 and Fig. 4, the petal portions #330 of flanges #320 and #312 are contracted positioned against an outer wall #20 of a catheter #10), and a second, extended position in which the first flap and second flap are each extend outward from an outer wall of the tube (see paragraph 00142, as the flanges #312 and #320 are deployed within the bladder the distance between the petal portions #330 of both flanges #320 and #312 increases such that they are extended outwards from the outer wall #20 of the tube #10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whalen with a dual extendable flap taught by Wilbourn because it would have resulted in the predictable result of expanding in a similar manner as a balloon would to transition between a retracted to a deployed position (Wilbourn: see paragraph 00141-00142).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Whalen.

With respect to claim 5, all limitations of claim 1 apply in which Whalen does not disclose the urethral anchor (see paragraph 0042 and Fig.4, proximal extremity #20) is a retainer.
	However, Whalen in a different embodiment discloses a urethral anchor is a retainer (see paragraph 0073-0074, probe #426 as seen in Fig. 12E’ is an retainer as it is placed distal to the external sphincter #460).
	It would have been obvious to one of ordinary skill in the art to have before the effective filing date of the claimed invention to have modified the proximal extremity disclosed by Whalen with the probe taught by Whalen in a different embodiment because it would have resulted in the predictable result of providing a greater profile on the dilators for comfort (Whalen: see paragraph 0074).

With respect to claim 7, all limitations of claim 5 apply in which Whalen further discloses the urethral anchor comprises an outer cover defining a cavity (see paragraph 0045, monitoring element #150) and two expansion structures in the cavity (see paragraph 0047, the monitoring element #150 comprises a reversibly expandable element overlaying at least one single body aperture #156) wherein each expansion structure is configured to apply outward force on the outer cover (see paragraph 0045-0047, the monitoring element #150 is responsive to forces and expandable element is used for the ingress/egress of fluid).


Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Whalen in view of Flinchbaugh (US 20020143292 A1). 

With respect to claim 8, all limitations of claim 7 apply in which Whalen does not disclose each expansion structure is wing shaped.
	Flinchbaugh teaches each expansion structure is wing shaped (see paragraph 0081, the sides of catheter #60 expand outwards and form wing portions #68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expansion structures taught by Whalen with the teachings of Flinchbaugh because it would have resulted in the predictable result of allowing a catheter to be held in an indwelling position within the bladder (Flinchbaugh: see paragraph 0032).

With respect to claim 9, all limitations of claim 7 apply in which Whalen does not disclose each expansion structure extends outward and presses against an inner wall of the outer cover.
	Flinchbaugh teaches each expansion structure extends outwards (see paragraph 0081, the sides of catheter #60 expand outwards and form wing portions #68) and presses against an inner wall of the outer cover (see Fig. 11-14, the wing portions #68 are compressed in the direction of arrow P2 against an inner wall, designated as #83, of the outer cover, designated as #80). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expansion structures taught by Whalen with the teachings of Flinchbaugh because it would have resulted in the predictable result of allowing a catheter to be held in an indwelling position within the bladder (Flinchbaugh: see paragraph 0032).

With respect to claim 10, all limitations of claim 8 apply in which Flinchbaugh further teaches each expansion structure has an intermediate section (see paragraph 0081, the slits, #65 and #66 seen in Figs 3-4 expand outwards to form wing portions #68 seen in Figs. 11-12 and looking at Figs. 3-4 the slits have an intermediate section in between).

With respect to claim 11, all limitations of claim 8 apply in which Flinchbaugh further teaches each expansion structure has a length that is at least 50% of the circumference of an inner wall of the outer cover (see paragraph 0081, the slits, #65 and #66 seen in Figs 3-4 expand outwards to form wing portions #68 seen in Figs. 11-12 and looking at Figs. 3-4 the slits are at least 50% of an inner wall of the outer cover, which is interpreted to be catheter #60).

With respect to claim 12, all limitations of claim 8 apply in which Flinchbaugh further teaches each expansion structure has a length that is greater than 50% of the circumference of an inner wall of the outer cover (see paragraph 0081, the slits, #65 and #66 seen in Figs 3-4 expand outwards to form wing portions #68 seen in Figs. 11-12 and looking at Figs. 3-4 the slits are greater than 50% of a circumference of an inner wall of the outer cover, which is interpreted to be catheter #60).

With respect to claim 13, all limitations of claim 8 apply in which Flinchbaugh further teaches each expansion structure has an intermediate section having a thickness that is 25% or more, or 30% or more, or 40% or more of a thickness of the outer cover (see paragraph 0081, the slits, #65 and #66 seen in Figs 3-4 expand outwards to form wing portions #68 seen in Figs. 11-12 and looking at Figs. 11-14 the slits are thicker than an inner wall of the outer cover, which is interpreted to be catheter #60 where paragraph 0087 says the novel catheter tube has a wall thickness of 0.0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791